Case 3:20-cv-04636-WHA Document 27-2 Filed 08/28/20 Page 1 of 3




                 EXHIBIT 1
        Case 3:20-cv-04636-WHA Document 27-2 Filed 08/28/20 Page 2 of 3




February 26, 2019

The Honorable Andrew Wheeler
Acting Administrator
U.S. Environmental Protection Agency
1200 Pennsylvania Avenue, N.W.
Washington, D.C. 20460
Wheeler.andrew@Epa.gov


Dear Acting Administrator Wheeler:

        States are on the front line of protecting the environment, public health, and the welfare of
citizens within our respective borders. The cooperative federalism principles that are central to
many of our nation’s environmental statutes recognize the critical role states play and, when
implemented appropriately, encourage partnership between states and the federal government.

        Unfortunately, the cooperative federalism principles of the Clean Water Act are sometimes
coopted to advance the political agendas of certain state actors. In particular, Section 401 of the
Clean Water Act has been manipulated to block infrastructure projects that are in the public interest
of other states and the nation generally. This tactic has been implemented to delay or to block vital
oil and gas pipeline projects, coal projects, LNG terminal projects, and other fossil energy projects.
The actions of individual state actors are disruptions to interstate commerce and negate the intent
of providing the consistent and reliable permitting process envisioned by the Clean Water Act.

        For example, in 2017, the State of New York unilaterally blocked the approximately $500
million interstate pipeline Northern Access Project when it denied a Water Quality Certificate for
the project, notwithstanding the Pennsylvania Department of Environmental Conservation’s prior
issuance of a Water Quality Certificate and the FERC’s prior approval of the project. Similarly, in
2017, the Washington Department of Ecology opaquely denied “with prejudice” a Water Quality
Certificate for another project, the Millennium Bulk Terminal, just three business days after
receiving 240 pages of additional information it requested. Without these Water Quality
Certificates, these projects cannot go forward regardless of their importance to the nation.
Individual state actors should not be allowed to unilaterally and negatively impact the economies
of multiple other states and the nation as a whole under the guise of implementing federal law.

        While the cooperative federalism principles of Section 401 may can be maintained through
clarification of the process by which federal and state regulatory authorities are expected to
implement the law, this clarification should recognize and preserve the states’ primary
        Case 3:20-cv-04636-WHA Document 27-2 Filed 08/28/20 Page 3 of 3




responsibility over and rights concerning water quality. Congress intended Section 401 as an
opportunity for states to evaluate water quality impacts from federally-permitted projects.
Instruction from EPA on the respective roles of state and federal authority within the bounds
intended by the statute is needed to ensure that Section 401 is used for its intended purpose to
protect water quality, to minimize its potential for misuse, and to provide predictability in
permitting energy infrastructure.

        As Attorneys General, we support an effort by EPA to maintain cooperative federalism and
the rule of law to the Section 401 process.


Sincerely,




Jeff Landry
                                                    Alan Wilson
Louisiana Attorney General
                                                    South Carolina Attorney General




Steve Marshall                                      Ken Paxton
Alabama Attorney General                            Texas Attorney General




Tim Fox                                             Patrick Morrisey
Montana Attorney General                            West Virginia Attorney General




Doug Peterson
Nebraska Attorney General




                                              -2-
